      Case 7:19-cv-00339 Document 22 Filed on 05/05/20 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        May 05, 2020
                               UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,        §
                                 §
        Plaintiff,               §
VS.                              § CIVIL ACTION NO. 7:19-cv-00339
                                 §
117.543 ACRES OF LAND, MORE OR   §
LESS, SITUATE IN HIDALGO COUNTY, §
TEXAS; and JOSE RAMIREZ JR.,     §
                                 §
        Defendants.              §

                                           ORDER

        The Court now considers the parties’ “Joint Motion to Continue Evidentiary Hearing.”1

Following the parties’ status conference wherein the parties requested an evidentiary hearing on

the issue of just compensation in this case,2 this Court entered an order setting the hearing for

May 12, 2020.3 The parties now jointly move to continue the hearing for 90 days, given the

difficulties created by COVID-19 “to both parties in preparing for the hearing, attending the

hearing, and ensuring the health and safety of all parties required at the hearing.”4 Among other

reasons, the parties point out that Defendant “is a 92-year-old individual” with Chronic

Obstructive Pulmonary Disease (COPD) which places Defendant Jose Ramirez Jr. at greater risk

of serious health complications if he were to contract COVID-19.5 “Preparing Defendant and

Defendant’s witness for an evidentiary hearing on May 12, 2020 would require them to engage

in a process that would subject them to additional risk of contagion and complications.”6 The


1
  Dkt. No. 21.
2
  See Minute Entry (Mar. 10, 2020).
3
  Dkt. No. 20.
4
  Dkt. No. 21 at 1–2, ¶¶ 3–4.
5
  Id. at 4, ¶¶ 12–15.
6
  Id. at 5, ¶ 17.

1/2
       Case 7:19-cv-00339 Document 22 Filed on 05/05/20 in TXSD Page 2 of 2



parties attach a doctor’s note that counsels against Defendant Jose Ramirez Jr. traveling out of

his home.7

        This Court has wide latitude to grant continuances and reschedule trial dates.8 The Court

takes judicial notice of the proclamations and orders of various authorities recognizing the

COVID-19 pandemic and limiting travel and person-to-person contact.9 The Court finds good

cause in the joint nature of the motion and the need to reduce health risks to Defendant while the

threats to Defendant’s respiratory health posed by COVID-19 are pervasive. Accordingly, the

Court GRANTS the parties’ joint motion10 and CONTINUES the evidentiary hearing in this

case to August 11, 2020 at 9:00 a.m.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 5th day of May 2020.


                                                         ___________________________________
                                                                      Micaela Alvarez
                                                                 United States District Judge




7
  See Dkt. No. 21-1.
8
  See United States v. Hughey, 147 F.3d 423, 431 (5th Cir. 1998).
9
  See Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020) (Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak); Tex. Exec. Order No. GA-18 (eff. Apr. 27, 2020) (Relating
to the expanded reopening of services as part of the safe, strategic plan to Open Texas in response to the COVID-19
disaster); Hidalgo Cty., Tex., Amended Emergency Order Related to the Expanded Reopening of Select Services
During the Public Health Emergency (20-005) (eff. Apr. 30, 2020),
https://www.hidalgocounty.us/DocumentCenter/View/37546/04302020-Amended-Emergency-Order-20-005-
Executed; In re Temporary Public Access Restrictions to the United States Courthouse McAllen Division Under the
Exigent Circumstances Created by the COVID-19 Pandemic, Gen. Order No. M-2020-3 (S.D. Tex. Apr. 3, 2020).
10
   Dkt. No. 21.

2/2
